[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs appeal from a decision of the Stafford Planning and Zoning Commission approving a fourteen (14) lot subdivision located on Westford Road in the Town of Stafford.
The complaint specifically alleges, inter alia, that the decision of the Planning and Zoning approving the subdivision was illegal, arbitrary and an abuse of discretion in that the proposed subdivision plan did not comply with road grade requirements of the town's subdivision regulations.
In relevant part, Section 3.3.4.2 of said subdivision regulations states: "Within 100 feet of an intersection, the grades of proposed streets shall not exceed three percent."
Plaintiffs claim that Sheet 5 of the applicant's plan shows that the centerline profile of Margaret Drive indicates a grade in excess of three percent in the first one hundred (100) feet of said street.
A review of the record, including the transcripts, fails to find any reference to this issue. There was no objection raised, nor did the Planning and Zoning discuss this particular matter. Thus there is no conclusion reached by the Planning and Zoning that it was either waiving its street grade requirements or that there was specific compliance with the stated requirements.
The centerline pointed to by the plaintiffs appears to run from an elevation of 782.2 feet to 785.8 feet, but the Court cannot interpret what the line represents unless it resorts to speculation, which it clearly cannot do.
There is no adequate basis of facts for the Court to determine this issue. Accordingly the matter is remanded to the defendant Commission for its interpretation of the proposal as it relates to the grade of Margaret Drive. Murphy, Inc. v. Westport, 131 Conn. 292 (1944).
The Court will reserve decision on the other issues in this appeal until the factual findings are made by the defendant.
Hon. Lawrence Klaczak CT Page 9024 Superior Court Judge